Citation Nr: 1519692	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-35 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for cold injury residuals.

2.  Whether new and material evidence has been received to reopen a claim seeking service connection for posttraumatic stress disorder (PTSD).   

3.  Whether new and material evidence has been received to reopen a claim seeking service connection for depression.

4.  Entitlement to service connection for cold injury residuals of the right foot.  

5.  Entitlement to service connection for pain and weakness of the right leg, to include as secondary to cold injury residuals of the right foot.

6.  Entitlement to service connection for a psychiatric disability, to include depression and PTSD.  

7.  Entitlement to service connection for sleep disorder.

REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1983 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans' Affairs (VA).

The issues of entitlement to service connection for residuals of cold injury of the right foot; pain and weakness of the right leg, to include as secondary to residuals of cold injury of the right foot; and psychiatric disability, to include depression and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed October 2010 rating decision denied reopening of the claim for service connection for cold injury residuals of the right foot.  



2.  Evidence received subsequent to the October 2010 rating decision relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for cold injury residuals of the right foot.

3.  An unappealed June 2009 rating decision denied service connection for PTSD and depression.  

4.   Evidence received subsequent to the June 2009 rating decision relates to unestablished facts necessary to substantiate these claims and raises a reasonable possibility of substantiating them.

5.  Sleep problems were not shown in service; a current, independent sleep disability has not been established; and any current sleep problems are not shown to be related to service.  


CONCLUSIONS OF LAW

1.  The October 2010 rating decision that denied reopening of the claim for service connection for cold injury residuals of the right foot is final.  38 U.S.C.A. § 7105 (West 2014). 

2.  New and material evidence has been received since the October 2010 rating decision with respect to the Veteran's claim for service connection for cold injury residuals of the right foot; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The June 2009 rating decision that denied service connection for PTSD and depression is final.  38 U.S.C.A. § 7105 (West 2014).



4.  New and material evidence has been received since the June 2009 rating decision with respect to the Veteran's claims for service connection for PTSD and depression; these claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for entitlement to service connection for sleep disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome of the petitions to reopen, an assessment of VA's duties under the VCAA in relation to these claims is not necessary.

Regarding the claim for service connection for sleep disorder, in a March 2013 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  No further notice is required.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.   Pertinent medical evidence associated with the claims file consists of the service treatment records and VA treatment records.  Neither the Veteran nor his attorney have identified any additional treatment records that they would like VA to obtain.

The Board has also considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claim for service connection for sleep disorder.   However, it is not shown nor alleged that the Veteran had any sleep disorder during service; as it is not shown nor alleged that he experienced any event, injury or disease that might in some way have resulted in any current independent sleep disability (as opposed to sleep problems related to his separately claimed current psychiatric disability); and the evidence does not meet even the low threshold of indicating that a current independent sleep disability may be associated with any established event, injury, or disease in service.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In regard to this latter criterion, the Board notes that the evidence of record contains only a bare assertion that a current sleep disorder may be associated with the Veteran's miliary service, which is insufficient to meet even this low evidentiary threshold.  McClendon, 20 Vet. App. 79, 81 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Accordingly, a VA examination is not necessary.  38 C.F.R. § 3.159(c)(4). 

No further action is required prior to appellate consideration of the claim.  


II.  Analysis

A.  Claims to reopen

The Veteran petitions to reopen the previously denied claims of entitlement to service connection for cold injury residuals, PTSD and depression.  For the following reasons, the Board finds that reopening of these claims is warranted.  

Reopening of the claim for service connection for cold injury residuals of the right foot was most recently subject to an unappealed denial by an October 2010 rating decision. The Veteran was notified of this decision and of his appellate rights, but did not appeal.  See RO letter, dated October 18, 2010.  Accordingly, the decision is final.  38 U.S.C.A. § 7105.  However, the claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to qualify as new and material evidence, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating the claim is a "low threshold").   

The basis for the previous denial of the underlying service connection is that a cold injury in service was not shown and that current cold injury residuals of the right foot were not shown.  In a September 2011 statement, the Veteran provided a more detailed report of a right foot cold injury he experienced in service.  He also reported that since the injury he had had ongoing pain and numbness in his right foot that has affected his ability to work and to walk.  This statement is neither cumulative nor redundant as the Veteran has provided more specific detail concerning the reported injury.  As the statement tends to indicate that the Veteran did experience a right foot cold injury in service and that he has continued to experience problems with his right foot ever since, it relates to unestablished facts necessary to substantiate the claim (i.e. injury in service and a nexus between current right foot disability and that injury).  Also, under the low standard of Shade, it raises a reasonable possibility of substantiating the claim.  Shade, 4 Vet. App. 110, 117 (2010).  Accordingly, the evidence is new and material and the claim for service connection for cold injury residuals may be reopened.  38 C.F.R. § 3.159(c)(4); Shade, 4 Vet. App. 110, 117 (2010).   

Regarding the claims for service connection for depression and PTSD, these claims were denied on the merits by a June 2009 rating decision.  The Veteran was notified of this decision and of his appellate rights, but did not appeal.  See RO letter, dated June 19, 2009.  Accordingly, the decision is final.  38 U.S.C.A. § 7105. The basis for the denial of the claim for service connection for depression was that the evidence did not show a current diagnosis of the disorder.  The basis for the denial of service connection for PTSD was that a corroborated in-service stressor event had not been shown and a confirmed diagnosis of PTSD had not been shown.  Evidence received since the June 2009 decision includes VA psychiatric records and an October 2012 statement by the Veteran.  The VA psychiatric records show a diagnosis of major depressive disorder, moderate.  The Veteran's October 2012 statement provides more detail concerning his reported stressor event during service, a fellow serviceman committing suicide.  Thus, it is not cumulative to his prior accounts of this event.  Additionally, the Veteran also reported having nightmares associated with the suicide, which could potentially be a symptom of PTSD and/or depression.  Consequently, this newly received evidence tends to indicate a current diagnosis of depression, the possible occurrence of a stressor event in service, the presence of a potential symptom of PTSD and the presence of a possible relationship between the reported stressor event in service and the Veteran's current psychiatric disability.  Consequently, the evidence relates to 

unestablished facts necessary to substantiate the claims and under the low standard of Shade, raises a reasonable possibility of substantiating the claims.  Shade, 4 Vet. App. 110, 117 (2010).  Accordingly, the evidence is new and material and the claims may be reopened.   38 C.F.R. § 3.159(c)(4); Shade, 4 Vet. App. 110, 117 (2010).

The Board also notes that it appears that additional service treatment records were associated with the claims folder in February 2012, though the source in not clear.  In any event, these records (to the extent they are not duplicates) contain no information pertaining to a psychiatric disorder or to the right foot.  As they are not relevant, 38 C.F.R. § 3.156(c) is not applicable.


B.  Service connection for sleep disorder

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 



The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records do not show that he experienced any sleeping or breathing problems.  On a September 1988 report of medical history, the Veteran reported that he had never had any frequent trouble sleeping and that he was currently in good health aside from a cold.  At a September 1988 medical examination, the Veteran's nose, sinuses, mouth, throat, lungs, chest and heart were all found to be normal.   He was noted to be 5 feet 8 inches tall and to weigh 132 pounds.  In July 1989, the Veteran signed a statement indicating that he did not desire a separation medical examination.  On an August 1990 report of medical history, the Veteran again reported that he had never had frequent trouble sleeping.  Additionally, at an August 1990 National Guard medical examination, his nose, sinuses, mouth, throat, lungs, chest and heart were all found to be normal.  He was noted to be 5 feet 8 inches tall and to weigh 135 pounds. 

In an October 2012 statement, the Veteran reported that he had difficulty falling asleep at night and that he had nightmares.  He also indicated that he was taking 50 mg of trazadone each night to help him fall asleep.  On an August 2013 Form 9, the Veteran's attorney reported that the Veteran was unable to afford an independent physician to provide a link between his sleep apnea and military service.  

The above summarized evidence does not show the presence of any sleep disability during service.  It also does not show any post-service diagnosis of an underlying sleep disability.  The Veteran has been diagnosed with a psychiatric disability and appears to have trouble sleeping in relation to this disability.  Such difficulty does not amount to more than a symptom of this underlying psychiatric disability, which in turn is subject to a separate claim for service connection addressed in the remand below.  Thus, this symptomatology, in and of itself, may not form the basis for an award of service connection.  See e.g. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (indicating that a symptom such as pain, does not in and of itself constitute a disability for which service connection may be granted).  

The Veteran's representative has asserted that the Veteran suffers from sleep apnea.  However, neither he nor the Veteran identified any medical provider or medical documentation, which tends to indicate that the Veteran has actually been diagnosed with this disability.  Additionally, neither the representative nor the Veteran has made any specific assertions related to symptomatology that would tend to indicate that the Veteran has sleep apnea (e.g. the Veteran has been observed to temporarily stop breathing while sleeping).  A blanket lay assertion that an individual has sleep apnea without documentation of a confirming medical diagnosis and without any description of the underlying sleep apnea symptomatology (as opposed to a description of difficult sleeping due to psychiatric distress) does not constitute competent evidence of the existence of this current disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, even if the Veteran were shown to have current sleep apnea, there is no medical or lay evidence tending to indicate that such disorder is related to service.  Moreover, neither the appellant nor his representative has made any specific assertion that such a relationship exists.  The representative did assert that the Veteran did not have the financial resources to obtain a private medical opinion addressing whether there might be a relationship between any current sleep apnea and military service.  However, this assertion does not tend to show that such a relationship exists.  Additionally, as mentioned above, a VA examination is not necessary in this case.  

In summary, because the Veteran is not shown to have had any sleep problems during service; because the Veteran is not shown to have a current, independent sleep disability; and because a relationship between any current sleep disability and the Veteran's military service is also not shown, the preponderance of the 

evidence is against this claim and it must be denied.  38 C.F.R. § 3.303, Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany, 9 Vet. App. 518 (1996). 


ORDER

As new and material evidence has been received, the claim seeking service connection for cold injury residuals of the right foot is reopened.

As new and material evidence has been received, the claim seeking service connection for posttraumatic stress disorder (PTSD) is reopened. 

As new and material evidence has been received, the claim seeking service connection for depression is reopened.

Service connection for sleep disorder is denied.    


REMAND

Regarding the claims for service connection for cold injury residuals of the right foot and for pain and weakness of the right leg, sufficient evidence has been presented in order to afford the Veteran a VA examination.  Thus, on remand, he should be such an examination to assess whether he has any residual disability from a cold injury during service, including any disability manifested by pain and weakness of the right leg.

The Veteran's claims for psychiatric disabilities on the merits have been recharacterized as a single claim for psychiatric disability, to include PTSD and depression.  In regard to these claims, the Veteran has specifically reported a stressor event during service; being in the barracks next door to a soldier who shot and killed himself in the spring of 1988.  The RO previously found that this stressor was not capable of verification due to the Veteran not remembering the name of the soldier or more specifically when the suicide took place.  However, given that the event involved a specific death by suicide within the Veteran's unit and given that he has described the event as happening during a single season in 1988, the Board finds that he has described the event in sufficient detail to allow for an attempt at verification of it.  Accordingly, on remand, the AOJ should contact the Joint Services Records Research Center (JSRRC) and any other pertinent source to attempt to verify the occurrence of the reported suicide.  

If the AOJ does obtain verification of the suicide, it should conduct any indicated further development, to include a VA examination to determine whether any current psychiatric disorder, to include PTSD and depression, is related to the suicide of the fellow soldier. 

Prior to arranging for the development described above, the AOJ should obtain records of VA treatment or evaluation for right foot disability, right leg disability and psychiatric disability dated since June 2013.  The AOJ should also ask the Veteran to identify any other sources of recent treatment or evaluation he has received for right foot, right leg and psychiatric disability and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his claim for entitlement to service connection for pain and weakness of the right leg, as secondary to cold injury residuals of the right foot.  See 38 C.F.R. § 3.310.

2.  Obtain records of VA treatment or evaluation for right foot disability, right leg disability and psychiatric disability, dated since June 2013.  Ask the Veteran to identify any other sources of recent treatment or evaluation he has received for right foot, right leg and psychiatric disability and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  

3.  After any additional medical records have been obtained, schedule the Veteran for a VA examination by an appropriate medical professional to determine whether he has any current residuals of cold injury to the right foot, including any disability of the right foot and/or pain and weakness of the right leg.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  This review should include the service treatment records, post-service National Guard medical records, including an August 1990 medical examination report and accompanying August 1990 report of medical history; a February 1992 VA medical certificate; an April 1992 VA foot x-ray report; a November 1992 VA foot examination report; VA treatment records, including podiatry records from October 2009, February 2010 and August 2010; private treatment records, including a podiatry report from December 2011; any pertinent assertions of the Veteran and his representative; and any other information deemed pertinent.  Any indicated tests should be performed.  

All current right foot disorders should be identified on examination, i.e., any calluses, acquired keratoderma, etc.

All current disabilities of the right leg manifested by pain and weakness should also be identified.

The examiner should then provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that the Veteran has any current residual disability as a result of a cold injury to the right foot during service, to include right foot disability and/or pain or weakness of the right leg.  If the examiner answers this question in the affirmative, he or she should specify the disability(ies), which are a residual of the cold injury in service.   For purposes of providing this opinion, the examiner should assume that the Veteran suffered some level of cold injury to the right foot during service.  

If the examiner determines that the Veteran has a right foot disability as a result of in-service cold exposure, he/she should then provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that the right foot disorder either caused or aggravated any current right leg disorder manifested by pain and weakness.

The examiner should explain the rationale for all opinions provided. 

4.  Contact JSRRC and any other appropriate source to attempt to verify whether a fellow serviceman from the Veteran's unit, Company A, 2nd Battalion, 17th Infantry Regiment (FORSCOM)(FC) committed suicide in the Spring of 1988 by shooting himself with his gun in the barracks at Fort Richardson, Alaska.  If it is necessary to narrow requests for information to a two month time frame rather than submitting  one request pertaining more broadly to the Spring of 1988, make two requests for verification, one pertaining to the period from  March 1, 1988 to April 30, 1988 and one pertaining to the period from  May 1, 1988 to June 30, 1988.  

5.  If, and only if, the reported stressor is verified, conduct any appropriate additional development deemed necessary, to include a VA psychiatric examination.  

6.  Review the report(s) of any VA examinations conducted to ensure that they are in full compliance with the remand instructions.  If not, take appropriate corrective action.     

7.  Finally, readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


